Citation Nr: 0825981	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-10 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from July 1987 to March 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2002 decision in which the RO denied service 
connection for PTSD.  The veteran filed a notice of 
disagreement (NOD) in March 2003, and the RO issued a 
statement of the case (SOC) in February 2004.  The veteran 
filed a substantive appeal (via VA Form 9, Appeal to the 
Board of Veterans' Appeals) in March 2004.

In September 2004, the veteran testified during a hearing 
before a decision review officer (DRO) at the RO; a 
transcript of that hearing is of record.

In April 2005, September 2005, and November 2005, the RO 
issued supplemental SOCs (SSOCs) reflecting the continued 
denial of the claim..

In October 2006, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), in Washington, D.C., for 
clarification as to the veteran's Board hearing request, and 
for appropriate action in response thereto.  In a December 
2007 statement in support of claim (VA Form 21-4138), the 
veteran indicated that he was withdrawing his Board hearing 
request.

In that same communication, the veteran also indicated that 
he was not pursuing his appeal from a January 2007 denial of 
his claim for service connection for sleep apnea, with which 
be had filed a May 2007 NOD, but, after the RO issued a 
December 2007 SOC, did not file a substantive appeal.  Hence, 
this matter is not before the Board.

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.



REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007).  Diagnoses of PTSD must be rendered in 
accordance with the diagnostic criteria for the condition set 
forth in Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA 
has adopted the nomenclature of the DSM-IV) (2007).

The record reflects  multiple diagnoses of PTSD in VA 
outpatient treatment (VAOPT) notes, to include the report of 
a June 2001 mental health intake evaluation by a VA clinical 
psychologist.  In an August 2001 VAOPT note, that same 
clinical psychologist indicated that the veteran had symptoms 
of PTSD based on his claimed stressor of exposure to SCUD 
missile attacks in Iraq during the Persian Gulf War.  As 
such, the record reflects a diagnosis of PTSD consistent with 
the DSM-IV.

However, the RO has not sought to verify the alleged in-
service stressful experience noted above through  the U.S. 
Army and Joint Services Records Research Center (JSRRC), even 
though the veteran provided information sufficient to enable 
it to do so.  In February and September 2002 PTSD 
questionnaire responses, the veteran indicated that these 
attacks occurred between January and March 1991 when he was 
assigned to the 2d support center of U.S. Army Forces Command 
(FORSCOM).  This information is consistent with the veteran's 
DD Form 214 and service personnel records, and was sufficient 
to allow the JSRRC to respond to an inquiry seeking stressor 
verification.  See VA Adjudication Manual, M-21, Part III, 
chapter 5, § 5.14 (c)(2)(a) (Nov. 18, 2004); M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section D, 15(c) (Sept. 29, 2006). 
[Parenthetically, the Board notes that the RO properly sought 
to verify the veteran's other claimed stressor, an assault on 
the veteran by an officer, and the predecessor to the JSRRC, 
CURR, indicated that there was no evidence that the claimed 
stressor had occurred].

The Board notes that if the veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that came under enemy attack, to include via SCUD missiles, 
this would strongly suggest that he was, in fact, exposed to 
such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(base subject to rocket attacks during time veteran was 
stationed at base).

Under these circumstances, the Board finds that further 
development of the veteran's claim for service connection for 
PTSD is warranted.

First, the  RO should give the veteran another opportunity to 
present information and/or evidence pertinent to his claim, 
explaining  that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
explain the type of evidence that is the veteran's ultimate 
responsibility to submit.  The RO should also ensure that its 
notice to the veteran meets the requirements of the 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

Then, the RO should undertake necessary development to 
attempt to verify the veteran's alleged stressful experience 
relating to SCUD missile attacks, to specifically include 
through JSRRC.  Any additional action necessary for 
independent verification of the reported verifiable stressor, 
to include follow-up action requested by the contacted 
entity, should be accomplished.  If the search for 
corroborating records leads to negative results, the RO 
should notify the veteran of the records that were not 
obtained, explain the efforts taken to obtain them, and 
describe further action to be taken.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA). 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for PTSD.  
The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  The RO should undertake necessary 
action to attempt to independently verify 
the occurrence of the veteran's alleged 
stressful experiences relating to SCUD 
missile attacks described above, to 
particularly include contact with the 
JSRRC.  Any additional action necessary 
for independent verification of this 
stressor, to include follow-up action 
requested by the contacted entity, should 
be accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).

